Citation Nr: 9935088	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  95-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic lumbosacral strain, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased disability evaluation for a 
dysthymic disorder, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased disability evaluation for 
right (major) carpal tunnel syndrome, currently evaluated as 
10 percent disabling.  

4.  Entitlement to a compensable disability evaluation for 
reactive lymphadenopathy.  

5.  Entitlement to service connection for a chronic left 
upper extremity disability to include carpal tunnel syndrome 
and ulnar neuropathy.  

6.  Entitlement to service connection for chronic 
endometriosis.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1983 to 
September 1992.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1993 rating 
decision of the San Francisco, California, Regional Office 
which, in pertinent part, established service connection for 
chronic lumbosacral strain with psychological factors 
affecting physical condition; assigned a 10 percent 
evaluation for that disability; established service 
connection for right (major) carpal tunnel syndrome and 
reactive lymphadenopathy; assigned noncompensable evaluations 
for those disabilities; and denied service connection for a 
chronic gastrointestinal disability to include ulcers, right 
peroneal neuropathy, a chronic left upper extremity 
disability to include carpal tunnel syndrome and ulnar 
neuropathy, and endometriosis.  In May 1995, the veteran 
submitted a substantive appeal in which she expressly 
withdrew her claims of entitlement to service connection for 
a chronic gastrointestinal disability and right peroneal 
neuropathy.  In April 1996, the Oakland, California, Regional 
Office, in pertinent part, recharacterized the veteran's 
service-connected lumbosacral/psychiatric disability as 
chronic lumbosacral strain evaluated as 10 percent disabling 
and chronic dysthymia evaluated as 10 percent disabling; and 
increased the evaluation for her right (major) carpal tunnel 
syndrome from noncompensable to 10 percent disabling.  
Thereafter, the veteran moved to Louisiana and her claims 
file was transferred to the New Orleans, Louisiana, Regional 
Office (RO).  In January 1999, the RO recharacterized the 
veteran's psychiatric disability as a dysthymic disorder and 
increased the evaluation for that disability from 10 to 30 
percent.  The veteran has been represented throughout this 
appeal by the American Legion.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for her lumbosacral, psychiatric, and 
right wrist disabilities to the Department of Veterans 
Affairs (VA) Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  

FINDINGS OF FACT

1.  The veteran's chronic lumbosacral strain has been shown 
to be manifested by no more than moderate lumbar spine 
limitation of motion.  

2.  The veteran's dysthymic disorder has been shown to be 
productive of no more than definite social and industrial 
impairment and/or occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

3.  The veteran's right carpal tunnel syndrome has been shown 
to be productive of no more than mild incomplete paralysis of 
the median nerve of the right (major) upper extremity.  

4.  A March 1992 naval electromyographic study reveals 
findings consistent with moderate left ulnar neuropathy.  

5.  The report of a March 1993 VA examination for 
compensation purposes conveys that the veteran was diagnosed 
with "bilateral carpal tunnel syndrome by history 
[electromyograph]."  

6.  Chronic endometriosis was not medically demonstrated 
during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for chronic 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5292 (1999).  
2.  The criteria for an evaluation in excess of 30 percent 
for a dysthymic disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 
(1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for right (major) carpal tunnel syndrome has not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (1999).  

4.  The veteran's claim of entitlement to service connection 
for a chronic left upper extremity disability to include 
carpal tunnel syndrome and ulnar neuropathy is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic endometriosis.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted her in the development of her claims.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that the 
VA has a duty to assist only those claimants who have 
established well-grounded claims.  The Court has clarified 
that the VA cannot assist a veteran in developing a claim 
which is not well-grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  

Generally, a "well-grounded" claim is one which is plausible.  
A claim for increased VA disability compensation is 
well-grounded so long as the veteran is not in receipt of the 
maximum evaluation for the disability.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  The Court has directed that, in 
order for a claim for service connection to be well-grounded, 
there must be (1) competent evidence of a current disability; 
(2) proof as to incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist her 
in developing the facts pertinent to her claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist her in developing the facts 
pertinent to her claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise her of the evidence needed to complete her 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  She is fully aware of the 
reasons for the denials and the deficiencies in the record.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented 
well-grounded claims.  

The veteran is seeking increased disability evaluations for 
chronic lumbosacral strain, a dysthymic disorder, and right 
(major) carpal tunnel syndrome and service connection for a 
chronic left upper extremity disability to include carpal 
tunnel syndrome and ulnar neuropathy and chronic 
endometriosis.  It is necessary to determine if she has 
submitted a well-grounded claim with respect to each issue.  




I.  Increased Disability Evaluations 

A.  Chronic Lumbosacral Strain 

A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  

1.  Historical Review

A September 1990 treatment record from Kaiser-Permanente 
indicates that the veteran complained of low back tenderness.  
She reported that she had been involved in a motor vehicle 
accident.  An impression of "muscle sprain and pull" was 
advanced.  An August 1991 naval treatment record states that 
the veteran complained of chronic low back pain.  An 
impression of chronic back strain was advanced.  An April 
1992 naval psychiatric evaluation reflects that the veteran 
presented a two year history of mechanical low back pain 
following a motor vehicle accident.  The veteran was 
diagnosed with psychological factors affecting physical 
condition.  The report of a March 1993 VA examination for 
compensation purposes relates that the veteran was diagnosed 
with "chronic [lumbosacral] strain, soft tissue disease."  
In May 1993, the San Francisco, California, Regional Office 
established service connection for chronic lumbosacral strain 
with psychological factors affecting physical condition and 
assigned a 10 percent evaluation for that disability.  In 
April 1996, the RO recharacterized the veteran's 
service-connected lumbosacral/psychiatric disability as 
chronic lumbosacral strain evaluated as 10 percent disabling 
and chronic dysthymia evaluated as 10 percent disabling.  

2.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  A 10 percent 
disability evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  Slight 
limitation of motion of the lumbar segment of the spine 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate limitation of motion.  A 40 percent 
disability evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At the March 1993 VA examination for compensation purposes, 
the veteran complained of intermittent lumbosacral pain which 
radiated down the right lower extremity and right lower 
extremity numbness.  The veteran reported that her low back 
pain was exacerbated by lifting weights in excess of 15 
pounds and prolonged standing and sitting.  On examination, 
the veteran exhibited a range of motion of the lumbar spine 
of forward flexion to 85 degrees, backward extension to 20 
degrees, right lateral flexion to 25 degrees, left lateral 
flexion to 30 degrees, right rotation to 35 degrees, and left 
lateral flexion to 25 degrees.  Contemporaneous X-ray studies 
of the lumbosacral spine revealed lumbarization of S1 and no 
other abnormalities.  The veteran was diagnosed with chronic 
lumbosacral strain.  

In her May 1995 substantive appeal, the veteran advanced that 
her low back disorder was manifested by progressive chronic 
radiating low back pain; right lower extremity numbness which 
extended from the low back to the foot; muscle spasm; and 
loss of mobility.  She stated that her low back disability 
interfered with her job as it limited her ability to walk, to 
stand, or to sit for prolonged periods of time; to use the 
stairs; and to lift items from the floor.  As a result of her 
physical limitations, the veteran's employer reduced her 
workweek from forty to twenty-four hours.  

At an April 1995 VA examination for compensation purposes, 
the veteran complained of chronic radiating low back pain and 
intermittent right lower extremity numbness.  She reported 
that her low back pain prevented her from standing or sitting 
for prolonged periods of time.  On examination, the veteran 
exhibited a range of motion of the lumbar spine of flexion to 
80 degrees, extension to 25 degrees, bilateral lateral 
flexion to 22 degrees, and bilateral rotation to 25 degrees; 
normal lower extremity muscle strength; deep tendon reflexes 
of 1+ at the knees; and no muscle spasm on palpation.  The 
veteran was diagnosed with lumbosacral strain.  

The Board observes that the veteran exhibited significant 
limitation of lumbar motion at the March 1993 and April 1995 
VA examinations for compensation purposes.  The Board finds 
that the examination reports establish at least moderate 
functional limitation of motion.  38 C.F.R. §§ 4.10, 4.40, 
4.45 (1999).  In the absence of objective evidence of severe 
lumbar limitation of motion or severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, the Board concludes that a 
20 percent evaluation is now warranted for the veteran's 
lumbosacral strain.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5292, 5295 (1999).  

In addressing DeLuca v. Brown, there is no indication of more 
than normal motion of the lumbosacral spine, excess 
fatigability, or weakness.  While the veteran has advanced 
complaints of chronic low back pain and lumbar limitation of 
motion, her statements do not establish more than the 
moderate functional impairment.  To this extent, the 
preponderance of the evidence supports assignment of a 20 
percent evaluation and no more.  

B.  Dysthymic Disorder

A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  

1.  Historical Review

An April 1992 naval psychiatric evaluation notes that the 
veteran was diagnosed 


with psychological factors affecting physical condition.  The 
report of the March 1993 VA examination for compensation 
purposes states that the veteran complained of feeling 
depressed.  The VA examiner commented that the veteran 
experienced "some medical problems and apparently reacted to 
them with considerable anxiety resulting in the 1992 
diagnosis of psychological factors affecting physical 
condition" and the veteran's "current psychiatric status" 
was a manifestation of that disability.  The veteran was 
diagnosed with psychological factors affecting physical 
condition.  In May 1993, the San Francisco, California, 
Regional Office established service connection for chronic 
lumbosacral strain with psychological factors affecting 
physical condition and assigned a 10 percent evaluation for 
that disability.  

The report of an April 1995 VA examination for compensation 
purposes notes that the veteran was diagnosed with chronic 
dysthymia and given a Global Assessment of Functioning (GAF) 
score of 55.  In April 1996, the Oakland, California, 
Regional Office recharacterized the veteran's 
service-connected lumbosacral/psychiatric disability as 
chronic lumbosacral strain evaluated as 10 percent disabling 
and chronic dysthymia evaluated as 10 percent disabling.  In 
January 1999, the RO recharacterized the veteran's 
psychiatric disability as a dysthymic disorder and increased 
the evaluation for that disability from 10 to 30 percent.  

2.  Increased Evaluation

On and before November 6, 1996, the Schedule For Rating 
Disabilities directed that a 30 percent disability evaluation 
was warranted for a dysthymic disorder when there was 
definite impairment in the veteran's ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite social and industrial impairment.  A 
50 percent evaluation required that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that her 
reliability, flexibility, and efficiency levels be so reduced 
by reason of her psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including a dysthymic disorder.  
Under the amended rating schedule, a 30 percent disability 
evaluation is warranted for a dysthymic disorder which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
the individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433 
(1999).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  

At the March 1993 VA examination for compensation purposes, 
the veteran complained of feeling depressed and occasional 
spontaneous crying spells.  She reported that she was married 
and attended a California State occupational program for four 
hours a day.  She stated that she was enrolled in a computer 
course and was doing quite well in it.  The examiner noted 
that the veteran's claims file was not available for review.  
On examination, the veteran was alert and oriented to person, 
place, date, and circumstance.  She exhibited a somewhat 
irritated mood, moderate anxiety, and moderate despondency.  
She was diagnosed with psychological factors affecting 
physical condition.  

At the April 1995 VA examination for compensation purposes, 
the veteran complained of being depressed "a lot of the 
time;" feeling frustrated secondary to her physical pain; 
occasionally feeling helpless; and impaired sleep.  She 
reported that she occasionally drank alcohol to excess.  She 
stated that she had a clerical position with a real estate 
investment company; was still married to her first husband; 
and shared the household's duties with him.  On examination, 
the veteran was oriented to time, place, person, and purpose.  
She appeared slightly disheveled and exhibited an ambivalent 
mood, a restricted affect, a logical and occasionally 
tangential thought process, and impaired insight.  The 
veteran was diagnosed with chronic dysthymia and alcohol 
abuse.  The examiner advanced a current GAF score of 55.  

In her May 1995 substantive appeal, the veteran advanced that 
she was employed as an administrator/accounting associate.  
Her employer had recently reduced her workweek from forty to 
twenty-four hours due to the physical limitations associated 
with her service-connected lumbosacral spine and bilateral 
wrist disabilities.  She stated that her low back disorder 
was caused her to feel depressed and stressed.  Her reduced 
ability to work precipitated domestic arguments and feelings 
of insecurity.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
dysthymic disorder has been shown to be principally 
manifested by feelings of depression and helplessness.  She 
has reported that she was employed on a full-time basis as an 
administrator/accounting associated in a real estate 
investment office until such time as her lumbosacral spine 
and bilateral wrist disabilities prevented her from working 
forty hours a week; was married; and participated in their 
household activities.  The VA examiner at the April 1995 VA 
examination for compensation purposes advanced a GAF score of 
55.  The Court has clarified that: 

GAF is a scale reflecting the 
"psychological, social, and occupational 
functioning on a hypothetical continuum 
of mental health-illness."  Diagnostic 
and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter 
DSM-IV].  A 55-60 rating indicates 
"moderate difficulty in social, 
occupational, or school functioning."  
Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

While acknowledging the examiner's opinion that the veteran's 
chronic dysthymic disorder is manifested by symptoms 
productive of moderate difficulty in social, occupational, or 
school functioning, the Board finds that the veteran has not 
been objectively shown to exhibit an impaired ability to 
establish or maintain relationships with other individuals; 
reduced reliability, flexibility, and efficiency levels by 
reason of her psychoneurotic symptoms; or occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Indeed, 
the veteran reported doing well in her educational and 
vocational pursuits until a point at which her physical 
disabilities began to impacted upon her employment in terms 
of her inability to perform the required physical tasks for 
forty hours a week.  The veteran has not indicated that she 
experienced any industrial impairment associated with her 
psychiatric disorder.  In applying the Court's guidance to 
the instant appeal, the Board finds that the veteran's 
service-connected psychiatric disability most closely 
approximates the criteria for a 30 percent evaluation under 
either 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996) or 38 
C.F.R. § 4.130, Diagnostic Code 9433 (1999).  Accordingly, 
the Board concludes that an evaluation in excess of 30 
percent evaluation is not warranted.  

C.  Right Carpal Tunnel Syndrome

A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  

1.  Historical Review

A March 1992 naval electromyographic study revealed findings 
consistent with minimal or mild right carpal tunnel syndrome.  
At her July 1992 physical examination for service separation, 
the veteran reported that she was right handed.  In May 1993, 
the San Francisco, California, Regional Office established 
service connection for right (major) carpal tunnel syndrome 
and assigned a noncompensable evaluation for that disability.  
In April 1996, the Oakland, California, Regional Office 
increased the evaluation for right (major) carpal tunnel 
syndrome from noncompensable to 10 percent.  

2.  Increased Evaluation 

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the median nerve of the major upper extremity.  
A 30 percent evaluation requires moderate incomplete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (1999).  
The term "incomplete paralysis" used in reference to 
evaluation of peripheral nerve injuries indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (1999).  

At the March 1993 VA examination for compensation purposes, 
the veteran complained of shooting right hand pain and 
numbness.  On examination, the veteran exhibited a positive 
right wrist Tinel's sign and a negative Phelan's sign.  

In her May 1995 substantive appeal, the veteran advanced that 
her right carpal tunnel syndrome was manifested by right hand 
pain, cramping, reduced strength, reduced endurance, and 
"immobility."  She stated that her right carpal tunnel 
syndrome impaired her ability to type and to use other office 
machines required by her job.  As the result of her right 
wrist disability, the veteran switched from full-time to 
part-time employment.  

At the April 1995 VA examination for compensation purposes, 
the veteran complained of radiating right upper extremity 
pain which involved the area between the right hand and the 
right elbow.  She reported that her right wrist pain was 
exacerbated by typing.  She stated that she occasionally used 
a splint.  On examination, the veteran exhibited a range of 
motion of the right wrist of dorsiflexion to 70 degrees, 
palmar flexion to 80 degrees, ulnar deviation to 45 degrees, 
and radial deviation to 10 degrees; a positive Tinel's sign; 
and motor strength testing of 5/5 in all upper extremity 
muscle groups.  

The most recent medical evidence shows that the veteran's 
right (major) carpal tunnel syndrome is manifested by 
subjective complaints of right hand pain and weakness, but 
with objective evidence of essentially no weakness and no 
limitation of motion of the right wrist or hand.  While the 
veteran argued that the disability limited her ability to 
type as fast and as long as she once did, she acknowledged 
that the disability did not prevent her from typing and 
operating other office equipment requiring the extensive use 
of the right hand for significant periods of 
time each week.  The clinical record and the veteran's 
statements on appeal establish no more than mild incomplete 
paralysis of the right median nerve.  Therefore, the Board 
concludes that the current 10 percent evaluation adequately 
reflects the veteran's right carpal tunnel syndrome 
disability picture.  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A.  Chronic Left Upper Extremity Disability

The veteran asserts on appeal that service connection is 
warranted for a chronic left upper extremity disability to 
include carpal tunnel syndrome and left ulnar neuropathy.  
The veteran's service medical records reflect that she was 
seen for left upper extremity neurological complaints.  A 
July 1984 treatment record notes that the veteran complained 
of left arm and hand numbness in a pattern which followed the 
median nerve.  An impression of carpal tunnel syndrome was 
advanced.  A November 1984 treatment record notes the veteran 
complained of a painful left ganglion cyst.  A February 1992 
treatment record reflects that the veteran complained of left 
hand pain and numbness which radiated from the wrist into the 
fingers.  On examination, the veteran exhibited negative 
Tinel's sign in the left wrist.  An impression of "[ruleout 
left carpal tunnel syndrome]" was advanced.  A March 1992 
electromyographic study reveals findings consistent with 
moderate left ulnar neuropathy.  An April 1992 psychiatric 
evaluation states that the veteran complained of left arm 
numbness.  The veteran was diagnosed with psychological 
factors affecting physical condition.  At her July 1992 
physical examination for service separation, the veteran 
reported that she had been diagnosed with bilateral carpal 
tunnel syndrome which was correctable by surgery.  

At the March 1993 VA examination for compensation purposes, 
the veteran again reported that she had been diagnosed with 
bilateral carpal tunnel syndrome during active service.  On 
examination, the veteran exhibited a positive right wrist 
Tinel's sign and negative bilateral Phelan's sign.  The 
examiner diagnosed the veteran with "bilateral carpal tunnel 
syndrome by history [electromyograph]."  The Board finds 
that the clinical documentation of record is sufficient to 
establish a well-grounded claim of entitlement to service 
connection for a chronic left upper extremity disability.  

B.  Endometriosis 

The veteran was seen for gynecological complaints during 
active service.  A November 1984 treatment record indicates 
that the veteran complained of left lower pelvic pain of 
three weeks' duration.  An impression of "possible 
endometriosis [with] cyclic nature of acquired 
dysmenorrhea."  A September 1986 treatment record states 
that the veteran complained painful intercourse.  She 
reported that her uterus felt swollen.  On examination, the 
veteran exhibited enlarged tubes/ovaries and some tenderness.  
An impression of "endometriosis [versus] chlamydial 
inflammation of [the] tubes" was advanced.  A January 1988 
treatment record reflects that a December 1987 laparoscopic 
evaluation had revealed a normal pelvis.  An undated naval 
gynecological evaluation states that the veteran was 
"reassured regarding presence of endometriosis."  At her 
July 1992 physical examination for service separation, the 
veteran reported that she was treated for "endometriosis?."   

At the March 1993 VA examination for compensation purposes, 
the veteran advanced no complaints to the gynecological 
examiner.  The physician commented that the veteran's pelvic 
examination was normal.  

In her May 1995 substantive appeal, the veteran advanced that 
she was treated by Drs. Wei and Edwards for endometriosis.  
The doctors did not respond to the VA's request for clinical 
documentation pertaining to the veteran. 

The Board observes that chronic endometriosis was not 
objectively shown during active service or at any time 
thereafter.  While impressions of possible endometriosis were 
noted during active service, the most recent gynecological 
evaluations of record make no reference to the claimed 
disorder.  In the absence of evidence of current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Indeed, the veteran's claim is supported solely by the 
accredited representative's statements and her own statements 
on appeal.  The veteran asserts that she was treated for 
endometriosis during and following service.  The veteran's 
statements are belied by the clinical documentation of 
record.  While noting that an individual is competent to 
testify as to events within their physical perception, the 
Court has held that lay assertions of medical causation do 
not constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 171, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995) citing Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  
Further, the Court has clarified that statements as to what 
the veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  
As the record lacks competent evidence establishing that the 
veteran has chronic endometriosis, the Board concludes that 
the veteran's claim for service connection is not 
well-grounded.  Accordingly, the instant claim is denied.  38 
U.S.C.A. § 5107 (West 1991).  

The veteran is informed that if she is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, she should petition 
to reopen her claim.  The Board acknowledges that it has 
decided the current appeal on a different basis than did the 
RO.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the veteran has been given adequate notice and 
opportunity to respond and, if not, whether she will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that she has not been prejudiced 
by the decision herein.  The veteran was denied by the RO.  
The Board considered the same law and regulations.  The Board 
merely concludes that she did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).  
ORDER

A 20 percent evaluation for chronic lumbosacral strain is 
granted subject to the law and regulations governing the 
award of monetary benefits.  An increased evaluation for a 
dysthymic disorder is denied.  An increased evaluation for 
right (major) carpal tunnel syndrome is denied.  The 
veteran's claim of entitlement to service connection for a 
chronic left upper extremity disorder to include carpal 
tunnel syndrome and ulnar neuropathy is well-grounded.  
Service connection for chronic endometriosis is denied.  


REMAND

The Board observes that the reports of the VA examination for 
compensation purposes of record indicate that the veteran 
exhibited two enlarged neck lymph nodes and was diagnosed 
with active chronic reactive lymphadenopathy.  Neither 
examiner commented as to the underlying etiology of the 
diagnosed disorder.  Such a finding would be helpful in 
evaluating the veteran's disability under the criteria set 
forth in the Schedule For Rating Disabilities for lymphatic 
disorders.  

The clinical documentation of record is in conflict as to 
whether the veteran currently exhibits a chronic left upper 
extremity disability and, if so, the nature of such a 
disability.  Therefore, the Board finds that further VA 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should schedule the veteran 
for a VA examination for compensation 
purposes which is sufficiently broad to 
accurately determine the current nature 
and severity of her alleged chronic left 
upper extremity disability and 
service-connected chronic reactive 
lymphadenopathy.  All tests and studies 
should be accomplished and the findings 
should be reported in detail.  The 
examiner or examiners should express an 
opinion as to (1) the etiology of all 
identified chronic left upper extremity 
disabilities and their relationship, if 
any, to active service or the veteran's 
service-connected disorders and (2) the 
etiology of the veteran's 
service-connected reactive 
lymphadenopathy.  The examiner or 
examiners should expressly state whether 
the veteran's lymphadenopathy is related 
to Hodgkin's or non-Hodgkin's lymphoma.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner or examiners prior to the 
examination.  The examination report 
should reflect that such a review was 
conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his claims for 
service connection will be decided upon 
the evidence then of record.  However, 
the Secretary of the VA must show a lack 
of good cause for failing to report.  
Further, the VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  Reference was made to the 
Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, paragraph 28.09(b) (3).  The RO 
must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

